PATTERSON, Acting Chief Judge.
The State appeals from a final disposition order which suspends P.J.AJs driver’s license for six months. The State contends that P.J.A.’s driving privileges should have been suspended for two years, pursuant to section 322.056, Florida Statutes (1997). For the reasons stated in State v. M.L.R., No. 98-01096, 722 So.2d 259 (Fla. 2d DCA 1998), we hold that a two-year suspension is mandatory pursuant to section 322.056 because P.J.A. was adjudicated delinquent for a “subsequent violation” regarding an alcohol, drug, or tobacco offense. Accordingly, we reverse the disposition order and remand for the trial court to enter a disposition order that directs the Department of Highway, Safety and Motor Vehicles to suspend P.J.A.’s driving privileges for two years. As P.J.A. argues, if the six-month suspension went into effect, the Department should give P.J.A. credit for the time his license was suspended.
Reversed and remanded.
ALTENBERND and SALCINES, JJ., Concur.